Case 1:16-cv-00272-MAC-ZJH Document 216 Filed 05/16/19 Page 1 of 1 PageID #: 2005




          Complete items 1, 2, and 3.                               A. Signature
                                                                                                                               I
          Print your name and address on the reverse                                                                 Agent
                                                                    X                                                Addressee
          so that we can return the card to you,                                              01\M.
          Attach this card to the back of the ma lpiece,            B. Received by (Printed Name)            C. Date of Delivery
          or on the front if space permits.
           licle Addressed to:                                      D. Is delivery addressdtffsrenf from item 1? Yes
                                                                       if YES, enter delivery address below: No




                                                m
                                                                 3. Service Type                        Priority Mail Express®
                                                                   Adult Signature                      Registered ail™
                                                                     ult Signature. Restricted          Registered Mai! Restricted.
                                                                 O Certified Mail®                      Deli ery
             9590 3402 2499 6S06 1903 17                         Ce tified Mail Restricted DeliMelfpS D eturn Receipt for
                                                                 Collect on Delivery ** * *               erchandise
                                                                            Delivery estricted Deli ery Signature Confirmation™
          Article Number (Transfer from service lahan
                                                           mas aii                                      Signature Confirmation
                 ,0;: 2fci20 0001 420                      u __ail Restricted Delivery
                                                                 (over $500)
                                                                                                        Restricted Delivery


           -nm dj l I. July 2015 PSN 7530-02-000-9053                                                 Domestic Return Receip
